Name: 94/444/ECSC, EC, Euratom: Council Decision of 29 June 1994 extending the term of office of the Secretary- General of the Council of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  civil law
 Date Published: 1994-07-19

 Avis juridique important|31994D044494/444/ECSC, EC, Euratom: Council Decision of 29 June 1994 extending the term of office of the Secretary- General of the Council of the European Union Official Journal L 183 , 19/07/1994 P. 0041 - 0041 Finnish special edition: Chapter 1 Volume 3 P. 0156 Swedish special edition: Chapter 1 Volume 3 P. 0156 COUNCIL DECISION of 29 June 1994 extending the term of office of the Secretary-General of the Council of the European Union (94/444/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 151 (2) thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30 (2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121 (2) thereof, Having regard to the Council Decision of 26 September 1980 appointing the Secretary-General of the Council of the European Communities, Having regard to the Council Decisions of 10 June 1985 and 12 March 1990 extending the term of office of the Secretary-General of the Council of the European Communities, Whereas the term of office of the Secretary-General of the Council of the European Union expires on 30 June 1994; whereas the term of office should be extended, HAS DECIDED AS FOLLOWS: Article 1 The term of office of Mr Niels Ersboell as Secretary-General of the Council of the European Union is hereby extended from 1 July 1994 until the last day of the month following that in which the Council appoints his successor. Article 2 The abovementioned Decision of 26 September 1980 shall be amended in so far as it is contrary to this Decision. Article 3 This Decision shall be notified to Mr Ersboell by the President of the Council. It shall also be published in the Official Journal of the European Communities. Done at Brussels, 29 June 1994. For the Council The President Y. PAPANTONIOU